IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 479 MAL 2018
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
STEVEN ANDREW WILLIAMS,                     :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2018, the Petition for Allowance of Appeal

is DENIED, and the Application for Relief is DENIED as moot.